DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 11, 12, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al. US 8,838,009 (“Tamura”) in view of Pan CN 201623565 (“Pan”).
 	Regarding claims 1, 4, 11, 12, 15, and 16, Tamura disclosed a retaining ring (503) for a shaft (501a) usable with a bearing having an outer ring (601b) and an inner ring (601a) fixed on the shaft, wherein the inner ring and the outer ring are rotatable relative to each other, and said retaining ring is provided on the shaft adjacent to said bearing in a thrust direction to restrict a position of said bearing in the thrust direction (see at least Figure 1a).  
 	Tamura further disclosed a surface of said retaining ring opposed to the inner ring is provided with a through hole extending in the thrust direction (through which the 
 	Tamura further disclosed an image forming apparatus for forming an image on a recording material (Figure 4), said apparatus comprising: a bearing supporting a shaft providing an axis about which a rotatable member of said image forming apparatus (Figure 1a), and a retaining ring as mentioned above for restricting a position of said bearing in the thrust direction.  The rotatable member is a feeding roller (501) for feeding the recording material.  
 	Tamura does not appear to teach a protrusion as claimed.
 	Pan teaches a retaining ring (10) comprising a protrusion (1) protruding in the thrust direction from a surface opposing an inner ring in the thrust direction to contact the inner ring so that said retaining ring is out of contact from an outer ring of a bearing (Figure 1).  An additional protrusion (seen in Figure 1 below radial bump 2 and opposite the protrusion 1) protruding from a surface of said retaining ring opposite from the surface opposing the inner ring in a direction opposite to the direction in which the first mentioned protrusion protrudes.  
 	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use the projections of Pan to orient the retaining ring in a manner that limits rubbing against the outer bearing ring to improve bearing life.

Claims 1-8, 11, 12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al. US 8,838,009 (“Tamura”) in view of Kamikawa JP 2006153172 (“Kamikawa”).
Regarding claims 1, 4, 11, 12, 15, and 16, Tamura disclosed a retaining ring (503) for a shaft (501a) usable with a bearing having an outer ring (601b) and an inner ring (601a) fixed on the shaft, wherein the inner ring and the outer ring are rotatable relative to each other, and said retaining ring is provided on the shaft adjacent to said bearing in a thrust direction to restrict a position of said bearing in the thrust direction (see at least Figure 1a).  
 	Tamura further disclosed a surface of said retaining ring opposed to the inner ring is provided with a through hole extending in the thrust direction (through which the shaft is situated), said through hole is in communication (concentric) with a hole of said retaining ring for fitting around said shaft.   
 	Tamura further disclosed an image forming apparatus for forming an image on a recording material (Figure 4), said apparatus comprising: a bearing supporting a shaft providing an axis about which a rotatable member of said image forming apparatus (Figure 1a), and a retaining ring as mentioned above for restricting a position of said bearing in the thrust direction.  The rotatable member is a feeding roller (501) for feeding the recording material.  
 	Tamura does not appear to teach a protrusion as claimed.
 	Kamikawa teaches a retaining ring (12) comprising a protrusion (12b) protruding in the thrust direction from a surface opposing an inner ring in the thrust direction to contact the inner ring so that said retaining ring is out of contact from an outer ring of a bearing (Figure 1).  An additional protrusion (see Figure 3) protruding from a surface of said retaining ring opposite from the surface opposing the inner ring in a direction opposite to the direction in which the first mentioned protrusion protrudes.  

 	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use the projections of Kamikawa to orient the retaining ring in a manner that limits rubbing against the outer bearing ring to improve bearing life and use a robust retaining ring that can be installed in either direction.

 	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tamura in view of Kamikawa as applied to claim 4 above, and further in view of Yamaguchi et al. US 9,599,171 (“Yamaguchi”).  Tamura in view of Kamikawa taught the limitations of claim 4 as listed above but did not specify using resin.  Yamaguchi teaches using resin instead of metal to save costs.  It would have been obvious to one of ordinary skill in the .  

 	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tamura in view of Kamikawa as applied to claim 4 above, and further in view of Chen CN 205803900 (“Chen”).  Tamura in view of Kamikawa taught the limitations of claim 15 as listed above but did not specify the use for a gear.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use the retaining ring to secure the shaft of a gear. See at least Chen which depicts as much.  Therefore, it would be simply supplying a known technique to a known device to yield predictable results. 

Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD J SANDERS whose telephone number is (571)270-3096. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOWARD J SANDERS/Primary Examiner, Art Unit 3653